DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of application 16/186,075 filed 11/9/18 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 1/20/21. Claims 1, 6, 8, 13, 15 and 20 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Arguments
Regarding claim objections: examiner originally objected to claims 1, 6, 8, 13, 15 and 20 over minor informalities. Applicant’s amendments to these claims have resolved these informalities, so the objections are withdrawn.
Regarding rejection under 35 USC 101: Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of capturing images data of railway assets from a vehicle, capturing positional information associated with the assets from the vehicle, and correlating the positional information with video imagery. This judicial exception is not integrated into a practical 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites A method for tracking and mapping physical locations of railway assets, comprising: 
providing a vehicle configured for travel on rails of a rail system having assets to be tracked; 
capturing, by a video imagery device attached to the vehicle, imagery data corresponding to one or more assets in proximity to the rail system; 
acquiring, by a positional data system, positional information associated with the one or more assets; 
correlating the positional information associated with at least one of the one or more assets with video imagery associated with that at least one of the one or more assets; and 
presenting a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display, wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts.

The above claim steps are directed to the concept of determining capturing image data from a vehicle, acquiring positional information, and associating the image data with positional information. This is an abstract idea that can be performed by a user mentally or manually. For instance, a user traveling in a vehicle could observe the position of assets along the surroundings of the vehicle and mentally associate them with locations. The claimed subject matter therefore falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a video imagery device attached to the vehicle and a positional data system, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of these computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional step of presenting a track chart displaying the positions of assets is insufficient extra-solution activity which does not serve to integrate the abstract idea into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  video imagery device is described in at least paragraphs [0026] and [0032] of applicant’s specification as merely a type of general purpose camera, and the positional data system is described in at least paragraphs [0024]-[0025] of applicant’s specification as merely a generic GPS system. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
It will be appreciate that a similar line of reasoning is applied to independent claims 8 and 15. Furthermore, as will be discussed in detail in the section called “Claim Rejections – 35 
Examiner’s note: examiner would like to note that if applicant wishes to overcome this 101 rejection and indicate that the judicial exception is integrated into a practical application, applicant may wish to amend the claims to include some level of data collection, computation or processing which could not reasonably be performed mentally by a human.
Regarding rejection under 35 USC 103: Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because they refer to amended portions of these claims. The previous rejection of these claims under 35 USC 103 is withdrawn. However, a new grounds of rejection is made in view of Kobayashi et al. (US 20110167076 A1), hereinafter referred to as Kobayashi.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of capturing images data of railway assets from a vehicle, capturing positional information associated with the assets from the vehicle, and correlating the positional information with video imagery. This judicial 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites A method for tracking and mapping physical locations of railway assets, comprising: 
providing a vehicle configured for travel on rails of a rail system having assets to be tracked; 
capturing, by a video imagery device attached to the vehicle, imagery data corresponding to one or more assets in proximity to the rail system; 
acquiring, by a positional data system, positional information associated with the one or more assets; 
correlating the positional information associated with at least one of the one or more assets with video imagery associated with that at least one of the one or more assets; and 
presenting a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display, wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts.

The above claim steps are directed to the concept of determining capturing image data from a vehicle, acquiring positional information, and associating the image data with positional information. This is an abstract idea that can be performed by a user mentally or manually. For instance, a user traveling in a vehicle could observe the position of assets along the surroundings of the vehicle and mentally associate them with locations. The claimed subject matter therefore falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a video imagery device attached to the vehicle and a positional data system, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of these computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional step of presenting a track chart displaying the positions of assets is insufficient extra-solution activity which does not serve to integrate the abstract idea into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  video imagery device is described in at least paragraphs [0026] and [0032] of applicant’s specification as merely a type of general purpose camera, and the positional data system is described in at least paragraphs [0024]-[0025] of applicant’s specification as merely a generic GPS system. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
It will be appreciate that a similar line of reasoning is applied to independent claims 8 and 15. Furthermore, as will be discussed in detail in the section called “Claim Rejections – 35 
Examiner’s note: examiner would like to note that if applicant wishes to overcome this rejection and indicate that the judicial exception is integrated into a practical application, applicant may wish to amend the claims to include some level of data collection, computation or processing which could not reasonably be performed mentally by a human.

Regarding claim 2, applicant recites The method of claim 1, further comprising: displaying a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display.
However, merely outputting the judicial exception is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 1, wherein video imagery corresponding to the positional reference on the track chart display is successively displayed in correlation with movement of the positional reference.
However, merely outputting the judicial exception and updating its output in response to a change in location of an element is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 3, further comprising displaying a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display, and wherein the map view is successively displayed in correlation with movement of the positional reference.
However, merely outputting the judicial exception and updating its output in response to a change in location of an element is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 4, wherein the track chart display, the imagery display, and the map display are synchronized to each other such that positional information of each correlates to positional information of each of the others.
However, merely outputting the judicial exception and updating its output in response to a change in location of an element is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 1, wherein the track chart display includes user-operable controls allowing selective display of desired railroad assets.
However, merely outputting the judicial exception and allowing the user to decide which elements are and are not displayed is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 1, wherein the video imagery comprises data collected via terrestrial video, rail-borne 360-degree spherical imagery, LiDAR point clouds, aerial drone imagery systems, and combinations thereof.
However, merely clarifying what kinds of generic computer parts and sensors may be used to perform the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites A system for tracking and mapping physical locations of railway assets, comprising: 
a vehicle configured for travel on rails of a rail system having assets to be tracked; 
a video imagery capture device attached to the vehicle, operable to capture imagery data corresponding to one or more assets in proximity to the rail system; 
a positional data system attached to the vehicle, operable to capture positional information associated with the one or more assets; 
a processor operable to correlate the positional information associated with at least one of the one or more assets with video imagery associated with that at least one of the one or more assets and to present a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display, wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts.
It will be appreciate that claim 8 is rejected under 35 USC 101 for the same reasons as claim 1. While claim 8 recites a system (apparatus) rather than a method (process), the judicial 

Regarding claim 9, applicant recites The system of claim 8, wherein the processor is further operable to display a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display.
However, merely outputting the judicial exception is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The system of claim 8, wherein video imagery corresponding to the positional reference on the track chart display is successively displayed in correlation with movement of the positional reference.
However, merely outputting the judicial exception and updating its output in response to a change in location of an element is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The system of claim 10, wherein a map view of a geographic location corresponding to the positional reference on the track chart display is displayed in conjunction with the track chart display and the imagery display, and wherein the map view is successively displayed in correlation with movement of the positional reference.


Regarding claim 12, applicant recites The system of claim 11, wherein the track chart display, the imagery display, and the map display are synchronized to each other such that positional information of each correlates to positional information of each of the others.
However, merely outputting the judicial exception and updating its output in response to a change in location of an element is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The system of claim 9, wherein the track chart display includes user-operable controls allowing selective display of desired railroad assets.
However, merely outputting the judicial exception and allowing the user to decide which elements are and are not displayed is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The system of claim 1, wherein the video imagery comprises data collected via terrestrial video, rail-borne 360-degree spherical imagery, LiDAR point clouds, aerial drone imagery systems, and combinations thereof.


Regarding claim 15, applicant recites A method for tracking and mapping physical locations of railway assets, comprising: 
acquiring video and positional data associated with a plurality of assets in proximity to a section of railway of interest; 
correlating positional information associated with at least one of the plurality of assets with video imagery associated with the at least one of the plurality of assets; and 
presenting a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display, wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts.
It will be appreciate that claim 15 is rejected under 35 USC 101 for nearly identical reasons as claim 1. The judicial exception and accompanying limitations are very similar to those of claim 1 and the limitations included herein do not serve to integrate the invention of claim 15 into a practical application as per the 2019 PEG guidelines for very similar reasons to claim 1.

Regarding claim 16, applicant recites The method of claim 15, further comprising: displaying a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display.
However, merely outputting the judicial exception is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method of claim 15, wherein video imagery corresponding to the positional reference on the track chart display is successively displayed in correlation with movement of the positional reference.
However, merely outputting the judicial exception and updating its output in response to a change in location of an element is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The method of claim 17, further comprising displaying a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display, and wherein the map view is successively displayed in correlation with movement of the positional reference.
However, merely outputting the judicial exception and updating its output in response to a change in location of an element is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The method of claim 18, wherein the track chart display, the imagery display, and the map display are synchronized to each other such that positional information of each correlates to positional information of each of the others.
However, merely outputting the judicial exception and updating its output in response to a change in location of an element is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The method of claim 15, wherein the track chart display includes user-operable controls allowing selective display of desired railroad assets.
However, merely outputting the judicial exception and allowing the user to decide which elements are and are not displayed is extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170066459 A1) in view of Welles et al. (US 20070150130 A1) in further view of Kobayashi et al. (US 20110167076 A1), hereinafter referred to as Singh, Welles and Kobayashi, respectively.
Regarding claim 1, Singh discloses A method for tracking and mapping physical locations of railway assets (Singh discloses an asset identification system for a railway vehicle wherein at least one processor is arranged to log captured images and associated location data in real time to identify assets [See at least Singh, 0040]), comprising: 
providing a vehicle configured for travel on rails of a rail system having assets to be tracked (Singh discloses that as the vehicle travels along the rails of a rail system, it may capture images of and classify assets [See at last Singh, 0023-0025]); 
capturing, by a video imagery device attached to the vehicle, imagery data corresponding to one or more assets in proximity to the rail system (Singh discloses that image sensors mounted on the vehicle may capture images of assets the vehicle passes by [See at least Singh, 0023-0025]); 
acquiring, by a positional data system, positional information associated with the one or more assets (Singh discloses that a GPS and other kinds of position sensors may be used to identify location information of an asset [See at least Singh, 0033]); and
correlating the positional information associated with at least one of the one or more assets with video imagery associated with that at least one of the one or more assets (Singh discloses that the system may log captured images and associated location data in real time to identify assets [See at least Singh, 0040]).
However, Singh does not explicitly disclose the method further comprising presenting a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display.
However, Welles does teach a system for tracking railway assets wherein the system is configured to present a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display). Both Welles and Singh teach methods for tracking the location of railway assets using photography. However, only Welles explicitly teaches where a map generated based off of aerial photographs may be displayed to show the moving location of an asset.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the railroad image-capturing and mapping system of Singh to also include a step of capturing images from an aerial source to generate a map of moving assets for display. Doing so provides a big picture display of the railyard and its assets, (See at least [Welles, 0048]).
However, Singh in view of Welles does not explicitly teach the method wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts.
However, Kobayashi does teach a system for displaying railway assets wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts (See at least Figs. 5(A)-5(D) in Kobayashi: Kobayashi teaches that layers of a display of railways assets may include positions of assets, such as the station and bridges shown in Figs. 5(C) and 5(D) [See at least Kobayashi, 0034]. Kobayashi further teaches that the layers of the display may include positions of kilometer posts [See at least Kobayashi, 0033]. Kobayashi further teaches what the fully assembled schematic may look like in at least Fig. 9, including kilometer posts 42a-c [See at least Kobayashi, 0042-0046]). Both Kobayashi and Singh in view of Welles teach methods for displaying charts for railway assets. However, only Kobayashi explicitly teaches displaying the positions of the assets with respect to the positions of kilometer posts.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Singh in view of Welles to also display the relative positions of assets and kilometer posts, as in Kobayashi. The kilometer posts improve convenience by helping the viewer better interpret distance and positional data.


Regarding claim 2, Singh in view of Welles in further view of Kobayashi teaches The method of claim 1, further comprising: 
displaying a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display).

Regarding claim 3, Singh in view of Welles in further view of Kobayashi teaches The method of claim 1, wherein video imagery corresponding to the positional reference on the track chart display is successively displayed in correlation with movement of the positional reference (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]).

Regarding claim 4, Singh in view of Welles in further view of Kobayashi teaches The method of claim 3, further comprising displaying a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display), and wherein the map view is successively displayed in correlation with movement of the positional reference (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]).

Regarding claim 5, Singh in view of Welles in further view of Kobayashi teaches The method of claim 4, wherein the track chart display, the imagery display, and the map display are synchronized to each other such that positional information of each correlates to positional information of each of the others (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]. Welles further teaches that GPS is utilized in combination with the display to provide accurate track placement of locomotives on a status display [See at least Welles, 0025]).

Regarding claim 6, Singh in view of Welles in further view of Kobayashi teaches The method of claim 1, wherein the track chart display includes user-operable controls allowing selective display of desired railroad assets (Welles teaches that the user may zoom in and out, thus including or excluding certain parts of the tracks as desired [See at least Welles, 0027]. Anyone of ordinary skill in the art will appreciate that the tracks are railroad assets).

Regarding claim 7, Singh in view of Welles in further view of Kobayashi teaches The method of claim 1, wherein the video imagery comprises data collected via terrestrial video (See at least Fig. 5 in Singh: Singh discloses that TrackVue image sensor 10 is affixed to a vehicle [See at least Singh, 0065]. The sensor 10 may therefore be regarded as a terrestrial image sensor), rail-borne 360-degree spherical imagery (See at least Fig. 5 in Singh: Singh discloses that TrackVue sensor 10 is affixed to a vehicle [See at least Singh, 0065]. The sensor 10 may therefore be regarded as a rail-borne sensor, since it travels via rail. Also see at least Fig. 2 in Singh: Singh further discloses that laser device 16 of sensor 10 may a complete three-dimensional representation of the track by concatenating multiple scans across its 360 degree range [See at least Singh, 0097]), LiDAR point clouds (Singh discloses that a spinning laser module can be integrated to generate point cloud data for analysis [See at least Singh, 0097]), aerial drone imagery systems (Welles discloses that images used for the display may be obtained via aerial photography [See at least Welles, 0017]. Anyone of ordinary skill in the art will appreciate that aerial photography data collection does not differ significantly between drones and manned vehicles), and combinations thereof (It will be appreciated from the previously cited portions of [Singh, 0065] and [Singh, 0097] that the different imaging sensors may be part of the same apparatus).

Regarding claim 8, Singh discloses A system for tracking and mapping physical locations of railway assets (Singh discloses an asset identification system for a railway vehicle wherein at least one processor is arranged to log captured images and associated location data in real time to identify assets [See at least Singh, 0040]), comprising: 
a vehicle configured for travel on rails of a rail system having assets to be tracked (Singh discloses that as the vehicle travels along the rails of a rail system, it may capture images of and classify assets [See at last Singh, 0023-0025]); 
a video imagery capture device attached to the vehicle, operable to capture imagery data corresponding to one or more assets in proximity to the rail system (Singh discloses that image sensors mounted on the vehicle may capture images of assets the vehicle passes by [See at least Singh, 0023-0025]); 
a positional data system attached to the vehicle, operable to capture positional information associated with the one or more assets (Singh discloses that a GPS and other kinds of position sensors may be used to identify location information of an asset [See at least Singh, 0033]); and 
a processor operable to correlate the positional information associated with at least one of the one or more assets with video imagery associated with that at least one of the one or more assets (Singh discloses that the system may log captured images and associated location data in real time to identify assets [See at least Singh, 0040]).
However, Singh does not explicitly disclose wherein the processor is further configured to present a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display.
However, Welles does teach a system for tracking railway assets wherein a processor is configured to present a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display). Both Welles and Singh teach methods for tracking the location of railway assets using photography. However, only Welles explicitly teaches where a map generated based off of aerial photographs may be displayed to show the moving location of an asset.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the railroad image-capturing and mapping system of Singh to also include a step of capturing images from an aerial source to generate a map of moving assets for display. Doing so provides a big picture display of the railyard and its assets, which improves convenience for carmen tracking asset locations and identifying assets in need of repair (See at least [Welles, 0048]).
However, Singh in view of Welles does not explicitly teach the system wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts.
However, Kobayashi does teach a system for displaying railway assets wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts (See at least Figs. 5(A)-5(D) in Kobayashi: Kobayashi teaches that layers of a display of railways assets may include positions of assets, such as the station and bridges shown in Figs. 5(C) and 5(D) [See at least Kobayashi, 0034]. Kobayashi further teaches that the layers of the display may include positions of kilometer posts [See at least Kobayashi, 0033]. Kobayashi further teaches what the fully assembled schematic may look like in at least Fig. 9, including kilometer posts 42a-c [See at least Kobayashi, 0042-0046]). Both Kobayashi and Singh in view of Welles teach methods for displaying charts for railway assets. However, only Kobayashi explicitly teaches displaying the positions of the assets with respect to the positions of kilometer posts.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Singh in view of Welles to also display the relative positions of assets and kilometer posts, as in Kobayashi. The kilometer posts improve convenience by helping the viewer better interpret distance and positional data.

Regarding claim 9, Singh in view of Welles in further view of Kobayashi teaches The system of claim 8, wherein the processor is further operable to display a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display).

Regarding claim 10, Singh in view of Welles in further view of Kobayashi teaches The system of claim 8, wherein video imagery corresponding to the positional reference on the track chart display is successively displayed in correlation with movement of the positional reference (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]).

Regarding claim 11, Singh in view of Welles in further view of Kobayashi teaches The system of claim 10, wherein a map view of a geographic location corresponding to the positional reference on the track chart display is displayed in conjunction with the track chart display and the imagery display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display), and wherein the map view is successively displayed in correlation with movement of the positional reference (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]).

Regarding claim 12, Singh in view of Welles in further view of Kobayashi teaches The system of claim 11, wherein the track chart display, the imagery display, and the map display are synchronized to each other such that positional information of each correlates to positional information of each of the others (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]. Welles further teaches that GPS is utilized in combination with the display to provide accurate track placement of locomotives on a status display [See at least Welles, 0025]).

Regarding claim 13, Singh in view of Welles in further view of Kobayashi teaches The system of claim 9, wherein the track chart display includes user-operable controls allowing selective display of desired railroad assets (Welles teaches that the user may zoom in and out, thus including or excluding certain parts of the tracks as desired [See at least Welles, 0027]. Anyone of ordinary skill in the art will appreciate that the tracks are railroad assets).

Regarding claim 14, Singh in view of Welles in further view of Kobayashi teaches The system of claim 1, wherein the video imagery comprises data collected via terrestrial video (See at least Fig. 5 in Singh: Singh discloses that TrackVue image sensor 10 is affixed to a vehicle [See at least Singh, 0065]. The sensor 10 may therefore be regarded as a terrestrial image sensor), rail-borne 360-degree spherical imagery (See at least Fig. 5 in Singh: Singh discloses that TrackVue sensor 10 is affixed to a vehicle [See at least Singh, 0065]. The sensor 10 may therefore be regarded as a rail-borne sensor, since it travels via rail. Also see at least Fig. 2 in Singh: Singh further discloses that laser device 16 of sensor 10 may a complete three-dimensional representation of the track by concatenating multiple scans across its 360 degree range [See at least Singh, 0097]), LiDAR point clouds (Singh discloses that a spinning laser module can be integrated to generate point cloud data for analysis [See at least Singh, 0097]), aerial drone imagery systems (Welles discloses that images used for the display may be obtained via aerial photography [See at least Welles, 0017]. Anyone of ordinary skill in the art will appreciate that aerial photography data collection does not differ significantly between drones and manned vehicles), and combinations thereof (It will be appreciated from the previously cited portions of [Singh, 0065] and [Singh, 0097] that the different imaging sensors may be part of the same apparatus).

Regarding claim 15, Singh discloses A method for tracking and mapping physical locations of railway assets (Singh discloses an asset identification system for a railway vehicle wherein at least one processor is arranged to log captured images and associated location data in real time to identify assets [See at least Singh, 0040]), comprising: 
acquiring video and positional data associated with a plurality of assets in proximity to a section of railway of interest (Singh discloses that a GPS and other kinds of position sensors may be used to identify location information of an asset [See at least Singh, 0033]); and
correlating positional information associated with at least one of the plurality of assets with video imagery associated with the at least one of the plurality of assets (Singh discloses that the system may log captured images and associated location data in real time to identify assets [See at least Singh, 0040]). 
presenting a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display.
However, Welles does teach a system for tracking railway assets wherein the system is configured to present a track chart format display of a plurality of railway assets in conjunction with a display of imagery associated with a positional reference on the track chart display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display). Both Welles and Singh teach methods for tracking the location of railway assets using photography. However, only Welles explicitly teaches where a map generated based off of aerial photographs may be displayed to show the moving location of an asset.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the railroad image-capturing and mapping system of Singh to also include a step of capturing images from an aerial source to generate a map of moving assets for display. Doing so provides a big picture display of the railyard and its assets, which improves convenience for carmen tracking asset locations and identifying assets in need of repair (See at least [Welles, 0048]).
the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts.
However, Kobayashi does teach a system for displaying railway assets wherein the track chart display comprises a horizontal schematic representation of the relative positions of assets with respect to the positions of known physical mileposts (See at least Figs. 5(A)-5(D) in Kobayashi: Kobayashi teaches that layers of a display of railways assets may include positions of assets, such as the station and bridges shown in Figs. 5(C) and 5(D) [See at least Kobayashi, 0034]. Kobayashi further teaches that the layers of the display may include positions of kilometer posts [See at least Kobayashi, 0033]. Kobayashi further teaches what the fully assembled schematic may look like in at least Fig. 9, including kilometer posts 42a-c [See at least Kobayashi, 0042-0046]). Both Kobayashi and Singh in view of Welles teach methods for displaying charts for railway assets. However, only Kobayashi explicitly teaches displaying the positions of the assets with respect to the positions of kilometer posts.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Singh in view of Welles to also display the relative positions of assets and kilometer posts, as in Kobayashi. The kilometer posts improve convenience by helping the viewer better interpret distance and positional data.

Regarding claim 16, Singh in view of Welles in further view of Kobayashi teaches The method of claim 15, further comprising: 
displaying a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display).

Regarding claim 17, Singh in view of Welles in further view of Kobayashi teaches The method of claim 15, wherein video imagery corresponding to the positional reference on the track chart display is successively displayed in correlation with movement of the positional reference (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]).

Regarding claim 18, Singh in view Welles teaches The method of claim 17, further comprising displaying a map view of a geographic location corresponding to the positional reference on the track chart display in conjunction with the track chart display and the imagery display (See at least Fig. 4 in Welles: Welles teaches where the GPS location and movement of asset 92 along a track, which is also an asset, is displayed on the map illustrated on display 90, which is in turn based on aerial photographs of the rail yard containing all the assets [See at least Welles, 0046-0047]. The entire display 90 may be regarded as displaying a map view, the tracks depicted may be regarded as a track chart, and the rest of the aerial photograph described in [Welles, 0046] may be regarded as the imagery display), and wherein the map view is successively displayed in correlation with movement of the positional reference (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]).

Regarding claim 19, Singh in view of Welles in further view of Kobayashi teaches The method of claim 18, wherein the track chart display, the imagery display, and the map display are synchronized to each other such that positional information of each correlates to positional information of each of the others (Welles teaches that an aerial photograph is displayed on a screen or monitor and movement of the asset along the track is illustrated [See at least Welles, 0046]. Welles further teaches that GPS is utilized in combination with the display to provide accurate track placement of locomotives on a status display [See at least Welles, 0025]).

Regarding claim 20, Singh in view of Welles in further view of Kobayashi teaches The method of claim 15, wherein the track chart display includes user-operable controls allowing selective display of desired railroad assets (Welles teaches that the user may zoom in and out, thus including or excluding certain parts of the tracks as desired [See at least Welles, 0027]. Anyone of ordinary skill in the art will appreciate that the tracks are railroad assets).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668